DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is issued in response to application, 16/569,177, filed on 9/12/2019.
Claim(s) 1-12 is/are pending.

Priority
Acknowledgement is made of applicant’s claim for domestic priority to non-provisional application, 14/480,901, issued as U.S. 10,453,071, which claims domestic priority to provisional application, 61/875474, filed on 9/9/2013.

Information Disclosure Statement
The information disclosure statement(s) (IDS), submitted on 2/14/2020 (2) and 11/23/2021, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claim(s) 1-12 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-28 of U.S. Patent No. 10,453,071 and claim(s) 1-18 of copending application, 16/569,108. Although the claims at issue are not identical, they are not patentably distinct from each other because they contain similar subject matter.  That is, all the limitations of the instant application are contained in the ‘071 patent and the ‘108 application.
U.S. Patent: 10,453,071
Application: 16/569,108
Application: 16/569,177
1.  A method of assessing time-based anomalies in data represented by electronic computer readable files in a computer system including at least one processor and at least one electronic storage device coupled to the at least one processor comprising:

the at least one processor identifying all electronic files stored in the at least one electronic storage device obtained from one or more specified custodians of electronic files;

the at least one processor determining a date associated with each of the identified electronic files;

the at least one processor determining a number of electronic files associated with the specified custodians 

the at least one processor detecting at least one data anomaly within the number of electronic files, the detecting comprising comparing a number of files present in at least one of the time segments to numbers of files present in other time segments and identifying, from the comparing, at least one of a time segment having a largest number of electronic files compared to other time segments and/or a time segment having a smallest number of electronic files compared to the other time segments as indicating the at least one data anomaly;

the at least one processor causing at least one display coupled to the at least one processor to display the number of electronic files in each of the series of time segments; and

the at least one processor causing the at least one display to report the at least one data anomaly, the reporting comprising illustrating the identified at least one time segment and illustrating at least one of the other time segments, thereby reporting the at least one data anomaly at least in part by a visual comparison of the time segments.


14.  The method of claim 1 further comprising for each new electronic file to be added to a collection of computer readable electronic files stored in the at least one storage device:

the at least one processor determining a hash value of the new electronic record;

the at least one processor determining whether the hash value of the new electronic file matches a hash value of an electronic file already in the collection;

when the hash value of the new electronic file does not match the hash value of any electronic file already in the collection, the at least one processor adding the new electronic file and its hash value to the collection stored in the at least one storage device; and

when the hash value of the new electronic file matches the hash value of an electronic file already in the collection, the at least one processor linking an identity of the new electronic file to the electronic file already in the collection with the matching hash value without storing the new electronic file in the collection.

15.  Same as 1.

28.  Same as 14.


the at least one processor accessing the electronic files and data related to the electronic files from a data source;

the at least one processor culling at least one of the accessed files and related data based on predetermined filter criteria:

the at least one processor storing the remaining files 

the at least one processor mapping a set of electronic files and related data stored in the third-party data repository into a predetermined database schema;

the at least one processor obtaining the mapped files and related data from the predetermined database schema and analyzing the mapped files and related data obtained from the predetermined database schema;

the at least one processor applying a status decision on the analyzed files and related data; and

the at least one processor submitting at least one analyzed electronic file and related data to a third-party e-discovery processing application based on the applied status decision.



















9.  The method of claim 1 further comprising for each new electronic file to be added to the collection:

the at least one processor determining a hash value of the new electronic record;

the at least one processor determining whether the hash value of the new electronic file matches a hash value of an electronic file already in the collection;

when the hash value of the new electronic file does not match the hash value of any electronic file already in the collection, the at least one processor adding the new electronic file and its hash value to the collection stored in the at least one storage device; and

when the hash value of the new electronic file matches the hash value of an electronic file already in the collection, the at least one processor linking an identity of the new electronic file to the electronic file already in the collection with the matching hash value without storing the new electronic file in the collection.

10.  Same as 1.

18.  Same as 9.








































































for each new electronic file to be added to the collection:

the at least one processor determining a hash value of the new electronic record;

the at least one processor determining whether the hash value of the new electronic file matches a hash value of an electronic file already in the collection;

when the hash value of the new electronic file does not match the hash value of any electronic file already in the collection, the at least one processor adding the new electronic file and its hash value to the collection stored in the at least one storage device; and

when the hash value of the new electronic file matches the hash value of an electronic file already in the collection, the at least one processor linking an identity of the new electronic file to the electronic file already in the collection with the matching hash value without storing the new electronic file in the collection.



7.  Same as 1.


The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned ‘071 patent and the ‘108 application, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention.
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pandey et al., US 2008/0098236 A1 (hereinafter “Pandey”).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1 and 7
Pandey discloses a method of storing a collection of computer readable electronic files (Pandey, [0042], see storing data in a database; and Pandey, [0045], see data requested by a client to be stored by the system is a LOB file ) in at least one storage device of a computer system (Pandey, [0113], see memory) also including at least one processor (Pandey, [0113], see processor) comprising for each new electronic file to be added to the collection:
the at least one processor determining a hash value of the new electronic record (Pandey, [0047], see the final hash value of the LOB file data is calculated at completion of the writing process, which uniquely identifies the LOB file data);
the at least one processor determining whether the hash value of the new electronic file matches a hash value of an electronic file already in the collection (Pandey, [0048], see upon receiving the first block 52 a of the LOB file 50, the de-duplication module 22 then calculates a hash value for the block 52 a. The de-duplication module 22 then checks to see if the calculated hash value can be found in the database);
when the hash value of the new electronic file does not match the hash value of any electronic file already in the collection, the at least one processor adding the new electronic file and its hash value to the collection stored in the at least one storage device (Pandey, [0048], see if the calculated hash value cannot be found, then the de-duplication module 22 determines that the LOB file 50 is not yet stored by the system 10; Pandey, [0050], if the de-duplication module 22 determines that the LOB file 50 is not already stored, the de-duplication module 22 then stores the LOB file 50 in the database; Pandey, [0052], see the system 10 also maintains metadata regarding the stored LOB file 50, where the metadata includes the final calculated hash value 302 that uniquely identifies the LOB file 50, an identifier 304 of the LOB file 50, an address 306 of the physical storage location that stores the LOB file data; and Pandey, Fig. 9, see 124 “Determine whether the LOB file was already stored” No 406 “Stored compressed data”); and
when the hash value of the new electronic file matches the hash value of an electronic file already in the collection, the at least one processor linking an identity of the new electronic file to the electronic file already in the collection with the matching hash value without storing the new electronic file in the collection (Pandey, [0048], see, if the last calculated hash value can be found, then the de-duplication module 22 determines that the LOB file 50 is already stored in database 14; Pandey, [0056], see the de-duplication module 22, upon checking the table 300, will determine that data being the same as that of the file “ABC” is already stored by the system 10 because the calculated hash value (“H3” in the example) can be found. The de-duplication module 22 then checks the table 300 to see if the already stored LOB file has a de-duplication flag 310 that is set “ON.” In the illustrated example, the LOB file associated with the hash value H3 has a de-duplication flag 310 that is set to “ON,” indicating that there should not be any duplication of the LOB file data. As a result, the de-duplication module 22 does not store a duplicate copy of the LOB file data, but updates the database 14 by incrementing the counter value 308 by one (e.g., from “1” to “2”), indicating that there are now two clients 12 (clients 12 a and 12 b in the example) that have requested the same LOB file data to be stored by the system 10 (FIG. 5A). The de-duplication module 22 also updates the database 14 by inserting a LOB identifier “ABC” prescribed by the second client 12 b; and Pandey, [0057], see during retrieval, retrieving the file named “ABC” at the same address value of “A1”, which is the same address for the LOB file data stored for client 12 a [i.e., the same file is being referred to]).
Claim(s) 7 recite(s) similar limitations to claim 1 and is/are rejected under the same rationale.
With respect to claim 7, Pandey discloses a system for storing a collection of computer readable electronic files comprising:
at least one processor (Pandey, [0113], see processor); and
at least one electronic storage device coupled to the at least one processor (Pandey, [0113], see memory).

Claims 2 and 8
With respect to claims 2 and 5, Pandey discloses wherein each electronic file is assigned a unique identification (Pandey, [0075], the final calculated hash value 302 that uniquely identifies the LOB file 50).

Claims 3 and 9
With respect to claims 3 and 9, Pandey discloses wherein each electronic file in the collection is listed as an entry in a first table stored in the at least one storage device based on the identification of each electronic file (Pandey, [0054], see hash value table).

Claims 4 and 10
With respect to claims 4 and 10, Pandey discloses wherein each entry in the first table in the at least one storage device includes a link to an entry in a second table in the at least one storage device which includes metadata for the electronic file, and to an entry in a third table in the at least one storage device which includes content of the electronic file (Pandey, [0054], see index table 360 that contains metadata for each index value 352 and the index table 360 may be used to obtain the address (which is “A1” in the example) of the physical location storing the LOB file data; Note: Storing the data in 1 table or multiple tables is a design choice that does not affect patentability [i.e., the end result does not change]).

Claims 5 and 11
With respect to claims 5 and 11, Pandey discloses wherein the at least one processor stores the hash value of the electronic file in the second table in the at least one storage device (Pandey, [0054], see hash value table).

Claims 6 and 12
With respect to claims 6 and 12, Pandey discloses wherein when the hash value of the new electronic file matches the hash value of an electronic file already in the collection:
the at least one processor adds the identification of the new electronic file in the first table stored in the at least one storage device (Pandey, [0056], see the de-duplication module 22, upon checking the table 300, will determine that data being the same as that of the file “ABC” is already stored by the system 10 because the calculated hash value (“H3” in the example) can be found, where the de-duplication module 22 does not store a duplicate copy of the LOB file data, but updates the database 14 by incrementing the counter value 308 by one (e.g., from “1” to “2”), indicating that there are now two clients 12 (clients 12 a and 12 b in the example) that have requested the same LOB file data to be stored by the system 10 (FIG. 5A). The de-duplication module 22 also updates the database 14 by inserting a LOB identifier “ABC” prescribed by the second client 12 b. The above technique is advantageous in that the system 10 does not need to store multiple copies of the same LOB file for different clients 12); and
the at least one processor links the identification of the new electronic file to the entry in the second and third tables for the electronic file with the same hash value (Pandey, [0056], see the de-duplication module 22, upon checking the table 300, will determine that data being the same as that of the file “ABC” is already stored by the system 10 because the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
– Couturier et al. for network search methods;
– Messing et al. for privileged document identification and classification system;
– Srihari et al. for context aware back-transliteration and translation of names and common phrases using web resources;
– Mayer et al. for automated straight-through processing in an electronic discovery system;
– Richards et al. for electronic discovery system;
– Mayer et al. for labeling electronic data in an electronic discovery enterprise system;
– Anderson et al. for active email collector;
– Jenkins et al. for managing enterprise content;

– Lim for deploying policies and allowing off-line policy evaluations;
– Flory for the management of the electronic files; and
– Dewitt et al. for storage optimizing encoder.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUBERT G CHEUNG whose telephone number is (571) 270-1396. The examiner can normally be reached M-R 8:00A-5:00P EST; alt. F 8:00A-4:00P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 



Examiner: Hubert Cheung
/Hubert Cheung/Assistant Examiner, Art Unit 2152Date: March 15, 2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152